                       Case 2:19-cv-00058-LGW-BWC Document 20 Filed 11/12/19 Page 1 of 1
          AO 456 (Rev. 5/85) Notice



                                      United States District Court
                                                Southern District of Georgia
           CENTER FOR A SUSTAINABLE COAST et al


                                                                                                 NOTICE

                                           v.
           NATIONAL PARK SERVICE et al
                                                                            CASE NUMBER:           CV219-58



          TYPE OF CASE:                         ✘ CIVIL                              CRIMINAL

            ✘     TAKE NOTICE that a proceeding in this case has been set for the place date, and time set forth below:

          PLACE                                                               ROOM NO.
                   Federal Courthouse                                                         Courtroom 1
                   801 Gloucester Street
                   Brunswick, GA                                              DATE AND TIME
                                                                                              12/16/2019 at 3:00 pm
          TYPE OF PROCEEDING

           Motion Hearing




                  TAKE NOTICE that a proceeding in this case has been continued as indicated below:

          PLACE                                 DATE AND TIME PREVIOUSLY SCHEDULED               CONTINUED TO, DATE AND TIME




                                                                              Scott L. Poff
                                                                             U.S. MAGISTRATE JUDGE OR CLERK OF COURT


           11/12/2019                                                         s/ Whitney Sharp
          DATE                                                               (BY) DEPUTY CLERK

                                                                             Phone No. 912-658-6667
          To
                  Jonathan Lee Schwartz
                  Robert B. Jackson , IV
                  Patrick J. Schwedler




GAS Rev 2/5/02
